Beatty, C. J., concurring.
I concur in the judgment denying the writ. The action of the clerk in entering a default after the court had accepted the oral plea of not guilty was entirely nugatory. The question whether the defendant was in default or not was a question for the court and not for the clerk to decide.
The court decided—erroneously it may be conceded— that the proceeding was criminal, and that an oral plea entered on the minutes was sufficient. The motion for judgment was, therefore, a motion for judgment on the pleadings, and—it may also be conceded—was erroneously decided, but I do not understand that mandate is the proper remedy in such a case. The proper course for the relator, if he was confident of his position, was to submit the case for decision and final judgment on the pleadings, and, if the judgment went against him, to appeal.